DRE RS

REPUBLIQUE DU CAMEROUN ais PAIX — TRAVAIL - PATRIE

ee

a 301
oecrer N°20 08/7” _ou_1 4 HO 2008
portant ‘ attributions-en concession provisoire d'une
épendance du domaine national de 36.998 ha 66a
.88ca sise dans les Arrondissement de Meÿomessala,
Meyomessi et-Djoum, Département du Dja et Lobo.-

" LE PRESIDENT DE LA REPUBLIQUE,

VU la Constitution :' 7 ” .

VU l'Ordonnance n° 74-À du 6 juillet 1974 fixant le régime foncier ; -

VU la loi de finances n° 190-001 du 29 juillet 1990 en ses dispositions fixant la
redevance de basé des concessions des dépendances du domalne
national ; e : -

VU le décret n° 76-166 du 27 avril 1976 fixant les modalités de gestion du
domaine national, pe TT ‘ .

DECRET E :

ARTICLE er. Il est attribué en concession provisoire pour une durée de cinq
(05) ans, à la Société SUD-CAMEROUN HEVEA S.A BP 6650 Yaoundé,
représentés par Monsieur Jean Marc SEYMAN, une dépendance du domaine
national d'une superficle de 36.888 ha.86a 55 ca sise dans les Arrondissement
dè Meyomessala, Meyomess! et ‘Djourn, Département du Dja et Lobo, ilmitée
ainsi qu'il suit : LÉ »

- au Nord-Est, par le fleuve Dja;

- _àl'Est, par un domaine forestier ;

- au Sud, par un domaine forestier; :

- _Al'Ouest, par une enclave villägeoise ;

= au Nord-Ouest, par un domaine forestier:

"ARTICLE 2.- Le terrain décrit à l'article 1° ci-dessus, est destiné à la création

d'une plantation de palmiers à hulle etou d'hévéas, pour un investissement
minimum de quarante hult milliards (48.000.000.000) de francs CFA. ”

ARTICLE 3.: Dès notification du présent décret, l'attributaire devra verser auprès
des Recettes des Domaines du Dja et Lobo à Sangmélima, une’ redevance
foncière de trois cent soixante neuf miillons neuf quatre vingt dix huit mille six

. cent cinquante cinq (369.998.655) francs CFA.

ARTICLE.4.- Le présent décret sera ent
français et en anglais.f-

egistré, puls publié au Journal Officiel en

Yäounde, le 1 4 NOV’ 2008

Ë

ST CLS

Se

d REPUBLIQUE pu CAMEROUN ne paix = TRAVAIL + PATRE à
OT 20 08/ 248 44 ‘
DECRET 2008/2468 ou_24 ML
portant attribution en concession provisoire d'une
00 ha sise, au

dépendance du:domaine national de 8-2
lieu-dit Nlobesse, Arrondissement de Meyomessala,
à

Département du- Dja et Lobo, à la gociété Sud
Caméroun Hévéa S À :

=" LE PRESIDENT DE LA REPUBLIQUE,

vu la Constitution ; , h l

vu _l'Ordonnance n° 74-1 du 6 juillet 4974 fixant le régime foncier:

VU ‘la loi de finances n° 20-001 du 29 juilet 4990 en 385 dispositions fixant ta
à concessions des dépendances du domaine

national; d 5 .
le décret n° 76-166 du 27 avril 4976 fixant les modalités de gestion du

Fr

DECRETE :

er. est attribuë … concession provisoire pour una durée ée At

| EYMAN Jean Marc Jacob, une’ dépendance du
:_ domaine" ratonat d'une superficke de 8.200 ha sise au CR
Arrondissement de-MeyomessAla, Département du Dja.et Lobo, mitée ainsi qu'il
js st cn . — S . k

- au Nord par le domalne national ; *
2 al'Est par le fleuve Ojas "7 Ÿ
. gu Sud par:te:domaine national
arouest'par la piste provinciale. i + *

uw

ARTICLE 2- Le tercaln
pour un Investissement
CFA

Hévéa versera une redevan
è (82.000.000
Sangmélima.

ARTICLE 4.- Le présent d
françals et en anglais /-

Yaoundé, te 2 4 JUIL 2008

e
SUD CAMEROUN HEVEA S-A mp-6650 Yeoundé: *

décrit à l'article 4" ci-dessus est destiné à usage agricole
t minimum de cinq milliards (5.000.000.000) de francs

- Dès notification du présent décret, la Société Sud Cameroun
ce foncière de quatre vingt deux miillons

) de francs CFA à la Recette des Domaines du Dja et Lobo à

écret gera enregistré puis publié au Journal Officiel en

sa

RARE

pe

Ge EN CE ETRE

PERTE

PAS

ANA
SUD CAMEROUN HÉVÉA

COORDONNÉES DÉFINITIVES ZONE NORD

SOMMETS | ! x Y
(en mètres : Est ___,. Ouest | (en mètres : Sud ___» Nord)
B.I 213093.503 [ 360381.294
B.2 215644.904 359267.369
B3 214012.035 347935.767
B.4 213288.101 Il … 346469.259
B.S 213169.139 (l 345182.469
B.6 211706.127 345729.804
B.7 Î 210953.189 Î 347387.422
B8 |. _205630.099 | 346874289 |
B.9 205004.618 34819754]
_E16 207504.392 L 351214,802
B.il 207285.595 . 354377.583
| CPI = 213197.020 + 337767.310
P2 213269,940 357069.350
P3 213791.490% 356883.240
P.4 214229,970 357459.480
PS il 215508.490 Il 357557.960
P.6 215612.550 357368.410
P7 l 215002.660 357246.610
P.8 Ï ”_214418.090 356562.480 su
P.9 | 213726.400 355993.080
P.10 213423.030 353980.920
PI - 214170.370 353756.740 L
P.12 J 214419,720 352873.220 .
P13 214039.730 352229.480
P.I4 LL 214438.780 351394.820
PIS 215302.400 351599 800
F.16 (El 215198.890 -350937.900
P.17 215702,630 349956.970
P.I8 216300.000 349500.000
P.19 216218.320 349021.310
P.20 215011.570 349217.880
P21 214143.960 348636.960

ÉSystème de coordonnées

C.C.P.

R Datum : WGS 84 (mensuration), Projection : UTM, Zone 33 N

SUD CAMEROUN HEVEA:S.A.

Annexe à Ja carte B {zone Sud)

Sommets X_ L Y
B1 [210604 317 [340548 014
B2 [215189 255 340529 939
B3 227331 996 (331412 397
B4 223989 064 [310582 739
B5 208940 797 [324130 739
[Pl [217400 000 [340800 000 _:
P2 217500 000 340300 000 cu
p3 [218500 000 338600 000 |
P4 220000 000 [338600 000
P5 1 [219660 000 337700 000 |
P6 ___|219700 000 337400 000 -
P7 [221400 000 336900 000
| P8 223400 090 337400 000
P9 225200 000 337500 000
PI0 226300 000 | 337100 000
PII [226600 000 [336900 000
P12 225600 000 335600 000
P13 226500 000 334700 000
Pi4 227100 000 [334700 000
P15 227700 000 [333900 000
P16 227800 000 333800 000

| -

Annexe 6- Tableau des coordonnées de la zone Sud
